Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 26 October 2020 and 13 June 2022 have been entered. Applicant’s amendment of the specification filed 13 March 2020 has been entered.

Election/Restriction
Applicant’s election of the species of: A) wherein the FGFR3-related skeletal disease is achondroplasia; and B-a) wherein the sSFGFR3 polypeptide is administered subcutaneously, in the reply filed on 13 June 2022 is acknowledged.
Claims 1-12 are cancelled. Claims 13-30 are pending and under examination to the extent they read on the elected species. Claims 13-22 and 24-29 read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
The abstract has a typographical error, in which “fibroblast growth factor receptor 3 (FG-FR3)” should be “fibroblast growth factor receptor 3 (FGFR3)”. Also, the comma in the phrase “in particular skeletal diseases, developed by patients …” should be removed. 
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see, for example, page 25, lines 30 and 32. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Also, U.S. Application Nos. 16/532,184 and 14/759,490 are abandoned. Applicant’s amendment to the specification filed 13 March 2020 does not include the updated status of the related applications.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-22 and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 13 recites “A method for preventing or treating a skeletal growth retardation disorder in a subject in need thereof, the method comprising administering to the subject a soluble Fibroblast Growth Factor Receptor 3 (sFGFR3) polypeptide.” Depending claims 14 and 15 further limit the sFGFR3 polypeptide as comprising “an amino acid sequence at least 90% identical to SEQ ID NO: 1” or comprising “an amino acid sequence of SEQ ID NO: 1”.
The claims are broad and encompass the use of a genus of sFGFR3 polypeptides. The specification, however, fails to provide adequate written description and evidence of possession of the genus. Soluble receptors as known in the art generally refer to the extracellular region of a receptor. Human FGFR3 protein has 806 amino acids, and the protein is made up of a signal sequence (residues 1-22), extracellular domain (residues 23-375), transmembrane domain (residues 376-396), and cytoplasmic domain (residues 397-806). Thus, a soluble FGFR3 polypeptide of human FGFR3 can be derived from the extracellular domain of the full-length protein (i.e., amino acid residues 1-375 or 23-375). The specification further provides a sFGFR3 polypeptide set forth in SEQ ID NO: 1. The polypeptide of SEQ ID NO: 1 is 694 amino acids in length, and it is a deleted form of human FGFR3, where the portion corresponding to amino acid residues 311-422 is deleted from the full-length of human FGFR3. The specification describes that the sFGFR3 polypeptides useful in the present invention have one or more of the biological activities, including: (i) binding to FGFs; (ii) reducing FGF intracellular signaling (e.g., Erk phosphorylation following FGFR3 receptor activation by its binding with FGFs); and (iii) restoring bone growth in vivo (e.g. in Fgfr3ach/+ mice) (page 8, line 33 to page 9, line 3). Except for the sFGFR3 polypeptides comprising the amino acid sequence of SEQ ID NO: 1, and the sFGFR3 polypeptides derived from the extracellular domain of the human FGFR3 (i.e., amino acid residues 1-375 or 23-375), the specification does not provide adequate written description for the genus of sFGFR polypeptides as claimed. The specification defines that “The terms "Fibroblast Growth Factor Receptor 3" ("FGFR3") or "FGFR3 receptor", as used herein, refer to any native or variant FGFR3 polypeptide”, and that “The terms "soluble FGFR3 polypeptide" or "sFGFR3", as used herein, refer to a polypeptide comprising or consisting of the extracellular region of the FGFR3 or a fragment thereof”. (spec. at p. 3, lines 32-33; and at p. 6, lines 10-12). According to the specification, the FGFR3 encompasses “any native or variant FGFR3 polypeptide”, and the sFGFR3 encompasses polypeptides “comprising or consisting of the extracellular region of the FGFR3 or a fragment thereof”. The specification does not adequately describe the structures of the variant FGFR3 polypeptides, nor the fragments of the extracellular region of the FGFR3 polypeptides. Regarding the sFGFR3 polypeptides comprising an amino acid sequence at least 90% identical to SEQ ID NO: 1, the specification does not teach where and what changes can be made to the molecule without altering its function and activity. Regarding the sFGFR3 polypeptides comprising “an amino acid sequence of SEQ ID NO: 1”, the claim limitation reads on fragments (e.g., 2, 3, 4, etc. amino acids) of SEQ ID NO: 1. The specification does not teach the structural features of the fragments that exhibit the biological activities for the treatment. The specification also fails to provide a representative number of species for the genus. There are no sufficient teachings regarding the correlation of structure and function, such as what structural features are required for the polypeptides to exhibit the biological activities and the therapeutic effects. Further, it is well known in the art that even minor changes in sequence can result in major changes in function, especially if the minor sequence change occurs within an active site or alters the overall conformation of the protein molecule. Huang et al. (eLife, 2021, Vol. 10:e73218) teaches that EGFR can bind to EGF and TGF- with similar affinity, but generate different signals from these ligands; and the differential binding to the ligands arises from the structural differences in the receptor-ligand interactions, particularly, the conformation of the extracellular module (see “Abstract” and “Conclusions”). It is unpredictable how the mutations in the extracellular domain of FGFR3 affect the receptor-ligand interaction and the downstream signaling. In the absence of sufficient description of distinguishing identifying characteristics, the skilled artisan cannot envision the detailed structures of the encompassed genus of polypeptides as claimed. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teaching regarding the correlation of structure and function, nor identification of any particular structure that must be conserved. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of sFGFR3 polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, except for the sFGFR3 polypeptides comprising the amino acid sequence of SEQ ID NO: 1, and the sFGFR3 polypeptides derived from the extracellular domain of the human FGFR3 (i.e., amino acid residues 1-375 or 23-375), the specification does not adequately describe the genus of polypeptides as broadly claimed.

Claims 13-22 and 24-29 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of treating a FGFR3-related skeletal growth retardation disorder in a subject comprising administering to the subject a soluble Fibroblast Growth Factor Receptor 3 (sFGFR3) polypeptide, wherein the sFGFR3 polypeptide comprises the amino acid sequence of SEQ ID NO: 1, or the sFGFR3 polypeptide is derived from the extracellular domain of the human FGFR3 (i.e., amino acid residues 1-375 or 23-375 of human FGFR3), does not reasonably provide enablement for: 1) using the genus of sFGFR3 polypeptides; 2) treating any skeletal growth retardation disorders; and 3) prophylactic treatment. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
As set forth above, the claims encompass the use of a genus of sFGFR3 polypeptides for preventing or treating a skeletal growth retardation disorder in a subject, and the sFGFR3 polypeptides include any variants of FGFR3 and any fragments of the extracellular domain of FGFR3. The specification, however, fails to teach sufficient structural characteristics of these molecules, and there are no sufficient teachings regarding the correlation of structure to function. In the absence of the guidance from the specification, a skilled artisan cannot envision which variants or fragments are useful in preventing or treating a skeletal growth retardation disorder in a subject. It would require undue experimentation for a skilled artisan to evaluate these molecules.
Further, independent claim 13 recites preventing or treating “a skeletal growth retardation disorder” in a subject. The specification defines that “As used herein, the term "skeletal growth retardation disorder" refers to a skeletal disease characterize by deformities and/or malformations of the bones.” (spec. at p. 16, lines 5-6). Thus, the claims encompass treating a wide variety of disorders that may cause bone deformities and/or malformations. It is known to one of skill in the art that bones may become deformed for many reasons, including, for example, congenital (from birth), developmental (from abnormal growth during childhood), and posttraumatic (from healing in a deformed position after a fracture). Bones may also become deformed in patients suffering from diseases, such as Parkinson's disease (see Babat et al., Spine, 2004, Vol. 29(18):2006-2012). The specification discloses the use of sFGFR3 for treatment of FGFR3-related skeletal growth retardation disorders, particularly, achondroplasia, which is developed by patients that display aberrant increased activation of FGFR3 due to the expression of a constitutively activated mutant of FGFR3 (G380R). The specification, however, does not show evidence that a sFGFR3 polypeptide can be used for treating any skeletal growth retardation disorders encompassed by the present claims. Clearly, it would require a tremendous amount of experimentation to determine whether the sFGFR3 polypeptides are useful for treating the broad scope of disorders or diseases as claimed.
Furthermore, independent claim 13 recites “preventing” a skeletal growth retardation disorder in a subject. The claims encompass prophylactic treatment. The specification, however, does not provide guidance to prevent a skeletal growth retardation disorder from occurring in a subject. Such prophylactic treatment encompasses administering an agent of the present invention to any subject, including one without the disorder. There is no support in the specification that the treatment can prevent any skeletal growth retardation disorder from occurring. Also, there is no information regarding what outcomes or adverse effects it may have if administration of the present composition to a subject, who, at the time of administration, does not have a skeletal growth retardation disorder. The skilled artisan could not predictably know the outcomes of such prophylactic treatment.
Clearly, the instant specification does not enable one of skill in the art to use the genus of sFGR3 polypeptides as claimed for preventing or treating any skeletal growth retardation disorder in a subject. See In re Wands', 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13, 15-19, 24 and 27-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yayon (US 2008/0044419 A1, Pub. Date: Feb. 21, 2008). 
Yayon teaches methods for treatment of autoimmune diseases, including rheumatoid arthritis (RA), by administering a therapeutically effective amount of a FGFR3 inhibitor to a subject, e.g., a human, in need thereof [0017] [0077]. As evidenced by Johnsson et al. (Rheumatology, 2009, Vol. 48(11):1398-1401), patients suffering from RA have the symptoms of hand deformalities. Since the specification defines the term "skeletal growth retardation disorder" as “a skeletal disease characterize by deformities and/or malformations of the bones”, RA patients meet this limitation. Yayon teaches that FGFR3 inhibitors useful as therapeutics include a FGFR3 specific soluble receptor [0021]. Yayon teaches that the FGFR3 specific soluble receptor comprises the extracellular ligand-binding portion of the FGFR3 receptor [0030]. Regarding claim 15, the FGFR3 specific soluble receptor taught by Yayon meets this limitation because “an amino acid sequence of SEQ ID NO: 1” reads on fragments (e.g., 2, 3, 4, etc. amino acids) of SEQ ID NO: 1. Yayon further teaches that the soluble receptor may be fused to the constant region (Fc) of a human immunoglobulin (Ig) chain [0030]. Yayon teaches that the pharmaceutical composition of this invention may be administered by any suitable means, e.g., subcutaneously, intramuscularly, and intravenously [0080]. Yayon teaches that the daily dosage may be, e.g., about 0.01 mg to about 1 mg/kg body weight [0082].
Therefore, Yayon anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 15-22 and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aviezer et al. (Curr. Drug Targets, 2003, Vol. 495):353-365), in view of Yayon (US 2008/0044419 A1, Pub. Date: Feb. 21, 2008).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Aviezer teaches treatment of achondroplasia and related skeletal disorders by targeting and inhibiting FGFR3 and its signaling. Aviezer teaches that achondroplasia results from a single point mutation G380R in FGFR3, which leads to receptor over-activation (see abstract). Aviezer teaches that in an animal model, genetic disruption of the FGFR-3 gene leads to a remarkable increase in the length of the vertebral column and long bones, and FGFR3 plays a crucial role in bone growth (ibid.). Aviezer states that it is highly conceivable that drug development strategies aimed either towards blocking extracellular ligand binding or towards intracellular checkpoints along the FGF signal transduction cascade may prove successful in the treatment of achondroplasia (ibid.). Aviezer further teaches using inhibitors that inhibit extracellular receptor activation of FGFR3, for example, specific antibodies or peptide antagonists that interfere with the binding of FGF to its receptor, thereby inhibiting the downstream signaling (pages 8-9).
Aviezer teaches as set forth above. Aviezer, however, does not teach using a soluble FGFR3 polypeptide or a fusion protein thereof that comprises an Fc region.
Yayon teaches FGFR3 inhibitors useful as therapeutics, including a FGFR3 specific soluble receptor [0021]. Yayon teaches that the FGFR3 specific soluble receptor comprises the extracellular ligand-binding portion of a FGFR3 receptor [0030]. Regarding claim 15, the FGFR3 specific soluble receptor taught by Yayon meets this limitation because “an amino acid sequence of SEQ ID NO: 1” reads on fragments (e.g., 2, 3, 4, etc. amino acids) of SEQ ID NO: 1. Yayon teaches that the soluble receptor may be fused to the constant region (Fc) of a human immunoglobulin (Ig) chain [0030]. Yayon teaches that a pharmaceutical composition comprising the FGFR3 specific soluble receptor may be administered by any suitable means, e.g., subcutaneously, intramuscularly, and intravenously, with a daily dosage in a range of, e.g., about 0.01 mg to about 1 mg/kg body weight [0080] [0082]. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the FGFR3 specific soluble receptor taught by Yayon for treating achondroplasia. One of ordinary skill in the art would have been motivated to do so, because Aviezer teaches a method for treating achondroplasia and related skeletal disorders by using an inhibitor that target FGFR3 or its signaling, and Yayon teaches a FGFR3 specific soluble receptor that can inhibit FGFR3 and is useful as a therapeutic. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 13-22 and 24-29 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18-27 and 29-34 of copending Application No. 16/906,046 (reference application).
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 15-22 and 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
1)	claims 10-21 of U.S. Patent No. 10,294,289 (Application No. 15/943,436)
	Claim 10 of the ‘289 patent recites: “A method of treating a FGFR3-related skeletal growth retardation disorder in a subject comprising administering the composition of claim 5 to the subject.” (claim 5 is directed to a composition comprising a soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide consisting of the amino acid sequence of SEQ ID NO: 33.) 

2)	claims 9-19 of U.S. Patent No. 11,021,528 (Application No. 16/417,174)
	Claim 9 of the ‘528 patent recites: “A method of treating an FGRF3-related skeletal growth retardation disorder in a subject, the method comprising administering the composition of claim 7 to the subject.” (claim 7 is directed to a composition comprising a soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide comprising the amino acid sequence of SEQ ID NO: 33.)
 
3)	claims 13-14 of U.S. Patent No. 11,724,014 (Application No. 14/759,535)
Claim 13 of the ‘014 patent recites: “A method for treating a FGFR3-related skeletal growth retardation disorder in a patient comprising administering the sFGFR3 fusion protein of claim 1 to the patient.” (claim 1 is directed to a soluble Fibroblast Growth Factor Receptor 3 (sFGFR3) fusion protein comprising: i) a sFGFR3 polypeptide consisting of an amino-terminal domain consisting of 325 to 350 consecutive amino acids of an extracellular region of a naturally-occurring human FGFR3 adjacent to an intracellular domain of a naturally-occurring human FGFR3, wherein one or more amino acid residues at the amino-terminus of the naturally-occurring FGFR3 are deleted from the sFGFR3 polypeptide, and lacking a transmembrane domain of a naturally-occurring human FGFR3; and ii) a heterologous polypeptide.) 
 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘289, ‘528, and ‘014 patents recite a method of treating a FGFR3-related skeletal growth retardation disorder comprising administering a soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide, which is defined by a specific sequence. The claims of the ‘289, ‘528, and ‘014 patents differ from the instant claims in that the instant claims are broader in scope, encompassing the patient population, as well as the therapeutic composition, related to the species claimed in the ‘289, ‘528, and ‘014 patents. Therefore, the claims of the cited patents anticipate the instant claims.

Claims 13, 15-22 and 24-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
4)	claims 158, 163, 165, 166, 168-170 and 172-177 of co-pending Application No. 16/649,208 (reference application) 
Claim 158 of the ‘208 application recites: “A method for treating or reducing abnormal fat deposition in a subject having an sFGFR3-related skeletal growth retardation disorder, the method comprising administering to the subject an effective amount of a soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide, wherein the sFGFR3 polypeptide comprises the amino acid sequence of SEQ ID NO: 5.”

5)	claims 51-54 of co-pending Application No. 16/796,666 (reference application)
 Claim 51 of the ‘666 application recites: “A method of treating a sFGFR3-related skeletal growth retardation disorder in a subject in need thereof comprising administering to the subject the composition of claim 45.” (Claim 45 is directed to a composition comprising the sFGFR3 polypeptide comprising an amino acid sequence at least 90% identical to amino acids | to 310 of SEQ ID NO: 1, but excluding amino acid residues 324 to 694 of SEQ ID NO: 1.)

  Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘208 and ‘666 applications recite a method of treating a subject having a FGFR3-related skeletal growth retardation disorder comprising administering a soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide, which is defined by a specific sequence. The claims of the ‘208 and ‘666 applications differ from the instant claims in that the instant claims are broader in scope, encompassing the patient population, as well as the therapeutic composition, related to the species claimed in the ‘208 and ‘666 applications. Therefore, the claims of the cited patent applications anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 15, 2022